                                UNITED STATES DISTRICT COURT
                                            for the
                             EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Gregory Cole                                                        Docket No. 4:14-CR-74-2D

                               Petition for Action on Supervised Release

COMES NOW Jay Kel,lum, U.S. Probation Officer of the court, presenting a petition for modification of
the Judgment and Commitment Order of Gregory Cole, who, upon an earlier plea of guilty to Distribution
of a Quantity of Cocaine Base (Crack) and Aiding and Abetting, in violation of21 U.S.C. §§ 84l(a)(l) and
84l(b)(l)(C) and 18 U.S.C. § 2, was sentenced by the Honorable James C. Dever III, U.S. District Judge,
on October 6, 2015, to the custody of the Bureau of Prisons for a term of 48 months. It was further ordered
that upon release from imprisonment the defendant be placed on supervised release for a period of 36
months.

Gregory Cole was released from custody on July 24, 2018, at which time the term of supervised release
commenced.

On April 4, 2019, a Violation Report was submitted to the Court after the defendant committed two separate
offenses of Driving While License Revoked Not Impaired Revocation in Lenoir County, North Carolina.
At that time, it was recommended that supervision be permitted to continue with no additional sanctions.

On April 24, 2019, a Violation Repot was submitted to the Court advising Cole tested positive for marijuana.
At that time, it was recommended that supervision be permitted to continue thus allowing Cole a chance to
participate in an approved course of treatment.

On June 25, 2019, a Petition for Action was approved by the Court placing Cole on a curfew and electronic
monitoring for a period not to exceed 30 consecutive days, as the result of being charged with the new
criminal conduct of Driving While Licensed Revoked Not Impaired Revocation.

On July 30, 2019, a Petition for Action was approved by the Court placing Cole on home detention and
electronic monitoring for a period not to exceed 30 consecutive days, as the result of being charged with
the new criminal conduct of Driving While Licensed Revoked Not Impaired Revocation ..

On October 15, 2020, a Petition for Action was approved by the Court placing Cole on home detention and
electronic monitoring for a period not to exceed 60 consecutive days, as the result of being charged with
  (                                                                                                      .

the new criminal conduct of Driving While Licensed Revoked Not Impaired Revocation.

On October 26, 2020, a Violation Repot was submitted to the Court advising Cole incurred a violation of
the conditions of the electronic monitoring program, specifically, an unauthorized leave alert. At that time,
it was recommended that no action be taken, and supervision be permitted to continue.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

As a result of the defendant's driving without a license, he was placed on home detention with electronic
monitoring for a period not to exceed 60 consecutive days on October 20, 2020. Due to a calculation error,
the defendant was removed from the program after completing 50 consecutive days of the imposed 60 days.
With the exception of one violation within the first week of curfew, the defendant fully complied with
curfew. Therefore, the U.S. Probation Office would respectfully recommend that the unserved portion of



             Case 4:14-cr-00074-D Document 111 Filed 12/11/20 Page 1 of 2
Gregory Cole
Docket No. 4:14-CR-74-2D
Petition For Action
Page2

his term of electronic monitoring be struck and the defendant be allowed to return to his standard terms of
supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

The unserved portion of his term of electronic monitoring be struck and Cole be allowed to return to his
standard terms of supervision.

Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                                               I declare under penalty of perjury that the foregoing '
                                                                     is true and correct.


Isl David W. Leake                                                   Isl Jay Kellum
David W. Leake                                                       Jay Kellum
Supervising U.S. Probation Officer                                   U.S. Probation Officer
                                                                     200 Williamsburg Pkwy, Unit 2
                                                                     Jacksonville, NC 28546-6762
                                                                     Phone: 910-346-5109
                                                                     Executed On: December 9, 2020

                                                  ORDER OF THE COURT

Considered and ordered this       II     day of _ _,Q=o....,.c,p,j:!_..J:ft~l_,..a,...,,.=4,.._,-_____,, 2020, and ordered filed and
made a part of the records in the above case.

 ~         -kve,,1
J~C. Dever III
U.S. District Judge




                 Case 4:14-cr-00074-D Document 111 Filed 12/11/20 Page 2 of 2
